IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-577-CV



WILLIAM C. DEAR AND WILLIAM C. DEAR & ASSOCIATED, INC.,


	APPELLANTS

vs.



CITY OF IRVING AND BENNY NEWMAN,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 493,479, HONORABLE JOHN K. DIETZ,, JUDGE PRESIDING

 


PER CURIAM


	Appellants, William C. Dear and William C. Dear & Associated, Inc., have filed
an amended motion to dismiss this appeal.  The amended motion to dismiss the appeal is granted
and the original motion to dismiss appeal is dismissed.  Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Jones
Dismissed on Appellants' Amended Motion
Filed:  March 23, 1994
Do Not Publish